Case: 10-60210 Document: 00511366400 Page: 1 Date Filed: 01/31/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 31, 2011
                                     No. 10-60210
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

TETRA TECHNOLOGIES,                   INC.;    LIBERTY        MUTUAL          INSURANCE
COMPANY,

                                                   Petitioners

v.

DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS, US
DEPARTMENT OF LABOR; KEVIN W. MCCLENDON,

                                                   Respondents


                          Petition for Review of a Decision
                       and Order of the Benefits Review Board
                                  BRB No. 09-0601


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Tetra Technologies, Inc. and its insurance carrier appeal the award of
temporary total disability benefits under the Longshore and Harbor Workers’
Compensation Act, 33 U.S.C. § 901 et seq., to an employee who was injured in a
workplace accident. Following a formal hearing, an Administrative Law Judge
issued detailed findings of fact and conclusions of law that were affirmed by the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60210 Document: 00511366400 Page: 2 Date Filed: 01/31/2011

                                No. 10-60210

Benefits Review Board in a careful opinion. Petitioners argue that the ALJ’s
factual findings were not supported by substantial evidence and that the ALJ
used the wrong statutory provision to calculate the employee’s average weekly
wage. Finding no error, we AFFIRM essentially for the reasons given by the
Benefits Review Board.




                                      2